Exhibit 10.10

 

CARGURUS, LLC

2 Brattle Square, 3rd Floor

Cambridge, MA 02138

 

March 7, 2008

 

Oliver Chrzan

 

 

Dear Oliver,

 

We are pleased to extend you this offer of full-time employment to become Sr.
Engineer at CarGurus, LLC, a Massachusetts limited liability company (the
“Company”). This offer, which will remain in effect until March 12, 2008, can be
accepted by countersigning the enclosed copy of this letter where indicated at
the end of this letter and returning the countersigned copy to me.

 

We are excited about the contributions that we expect you will make to the
success of the Company, and would like your employment to begin as soon as
possible. Accordingly, we and you mutually agree to a start date of March 12,
2008 (the “Start Date”).

 

Duties and Extent of Service

 

As Sr. Engineer you will be a member of the Development team. You will have
responsibility for performing those duties as are customary for, and are
consistent with, such position, as well as those duties as the CTO may from time
to time designate. Except for vacations and absences due to temporary illness,
you will be expected to devote your full time and effort to the business and
affairs of the Company.

 

Compensation

 

 

a.

Base Salary

 

In consideration of your employment with the Company, the Company will pay you a
base salary of One Hundred Ten Thousand Dollars ($110,000) per year, such
payments to be made as customarily disbursed by the Company to its employees.
Along with other employees of the Company, your base salary will be reviewed for
readjustment on an annual basis.

 

 

b.

Annual Discretionary Bonus

 

At such time as the company has a profitable year (defined as being cash flow
positive for a full annual fiscal year), you will become eligible for an annual
discretionary bonus.

 

--------------------------------------------------------------------------------

 

c.

Fringe Benefits.

 

You will be entitled to participate from time to time in all fringe benefits
made available to employees of the Company. No representation is made, however,
that any specific fringe benefits now available will continue or that any other
fringe benefits will be made available. Notwithstanding the foregoing, the
following benefits will, in any event, be available to you.

 

 

(i)

Health Insurance. If elected by you, you may participate in the Company's health
insurance program, and the Company will pay that portion of the premium for you,
on a basis and pursuant to a program, substantially the same as that offered to
other employees of the Company.

 

 

(ii)

Vacations. You will be entitled to three weeks' paid vacation annually at such
reasonable times as you and the Company may determine.

 

 

(iii)

Expense Reimbursement. The Company will reimburse you for all ordinary and
necessary expenses incurred on behalf of the Company and in accordance with its
reimbursement policy.

 

Equity

 

As a Sr. Engineer, the Company is prepared to offer to you the opportunity to
acquire an equity interest in the Company upon the terms and conditions set
forth below. The Company will grant you an option to purchase 56,536 Company
Common Units at a price of fifteen cents ($.15) per unit (the "Option Units")
pursuant to the terms of the Company's 2006 Unit Option Plan, to be adopted by
the Company (the "Plan"). The Option Units shall be subject to four year vesting
during (and only during) your employment by the Company, with the first twenty
five percent (25%) vesting on the first anniversary of the Start Date and an
additional 6.25% vesting at the end of each three months thereafter until all of
the options to acquire Option Units are fully vested. In addition to the vesting
provisions set forth above, all of any then unvested Option Units and options to
acquire Option Units will become exercisable and vested if (a) the Company is
sold or there is a "change in control" (as defined in the agreements referenced
below), other than through transfers to employees, additional equity financing
or public offerings. Any Option Units that are unvested on the termination of
your employment shall be void and of no force or effect. Vested options for
Option Units may be exercised up to the first to occur of the date which is the
earlier of the expiration of five years from the Grant Date, as defined in the
Plan, or ninety days after termination of your employment by the Company, in
each case in accordance with the terms of the Plan.

 

Promptly following the Start Date, the Company will prepare any and all
documentation necessary to implement your options for Option Units and the
vesting thereof as provided above. You understand that the Option Units
purchased by you will be subject to the same risks as those facing other members
of the Company, including, without limitation, the possibility of dilution in
the event that the Company issues additional Preferred or Common Units.




--------------------------------------------------------------------------------

Proprietary Information and Inventions

 

Prior to commencing your employment with the Company, you agree to sign a copy
of the Company's standard Nondisclosure, Developments and Non-Competition
Agreement, a copy of which is attached as Exhibit A hereto. By signing below you
represent that you are free to enter into this agreement and the Nondisclosure,
Developments and Non-Competition Agreement and carry out the obligations
hereunder and thereunder without any conflict with any prior agreements to which
you are a party.

 

Termination

 

You acknowledge that the employment relationship between the Company and you is
at-will, meaning that the employment relationship may be terminated by the
Company or you for any reason or for no reason. However, the Company and you
agree to make reasonable efforts to provide the other party at least thirty (30)
days' written notice prior to termination of the employment relationship. You
acknowledge that, in connection with any termination of your employment with the
Company, you will assist the Company in its efforts to find a new Sr. Engineer
and will provide such transitional assistance as the Company may reasonably
require. In connection with the foregoing, the Company agrees that should your
employment be terminated, you will receive as your sole and only payments on
account of such termination (and subject to execution of appropriate
documentation to this effect) accrued compensation through the date of
termination. In addition, COBRA rights will be available to you.

 

Governing Law and Jurisdiction

 

This agreement shall be governed by and construed in accordance with the
internal substantive laws of the Commonwealth of Massachusetts. The Company and
you hereby expressly consent and agree that any dispute, controversy, legal
action or other proceeding that arises from, concerns or touches this agreement
shall be brought in either the Superior Court of Massachusetts or the United
States District Court for the District of Massachusetts. The Company and you
hereby acknowledge that said courts have sole and exclusive jurisdiction over
any such dispute or controversy, and that the Company and you hereby waive any
objection to personal jurisdiction or venue in these courts, and waive any right
to jury trial.

 

Entire Agreement; Amendment

 

This agreement (together with the Nondisclosure, Developments and
Non­Competition Agreement) and the Plan set forth the sole and entire agreement
and understanding between the Company and you with respect to the specific
matters contemplated and addressed hereby and thereby. No prior agreement,
whether written or oral, shall be construed to change or affect the operation of
this agreement or the other agreements contemplated hereby in accordance with
their terms, and any provision of any such prior agreement which conflicts with
or contradicts any provision of this agreement or the other agreements
contemplated hereby is hereby revoked and superseded.

--------------------------------------------------------------------------------

This agreement may be amended or terminated only by a written instrument
executed both by you and the Company, acting through its Board of Directors.

 

We are excited to have you on board as a Sr. Engineer. Please acknowledge your
acceptance of this offer and the terms of this agreement by signing below and
returning a copy to me.

 

Sincerely,

CARGURUS, LLC

By:

/s/ Langley Steinert

 

I hereby acknowledge that I have had a full and adequate opportunity to read,
understand and discuss the terms and conditions contained in this agreement
prior to signing hereunder.

 

Agreed to and Accepted:

 

 

/s/ Oliver Chrzan

Date:

3/12/08

 